DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 12/23/2020.

Claims 1-10 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-236803, filed on 12/26/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2021/0160393), in view of SUGIMOTO et al. (US 2019/0317709).

As to claim 1, Sugita discloses the invention as claimed, including a communication system (Fig. 1) comprising: 
an image forming apparatus (101, Fig. 1); and 
an information processing apparatus (200, 300, Fig. 1), the image forming apparatus and the information processing apparatus being configured to perform data communication with each other (Fig. 1), 
wherein the information processing apparatus (200, 300, Fig. 1) includes: 
a first display device (¶0033, “displays various screens provided by an operating system (OS) and an e-mail transmission application”); 
an operation device to be operated by a user (¶0033, “The operation panel 201 has a touch panel function for detecting a touch operation performed by a user”); 
a first communication device that performs data communication (205, 206, 211, Fig. 3; 304, Fig. 4; ¶0035, “communication unit”; ¶0068); and 
a first control device including a processor, and configured to act, when the processor executes a first control program (207, Fig. 3; 301, Fig. 4; ¶0032, “A CPU 207 reads a control program stored in the ROM 208 and executes various types of processing for controlling the operation of the mobile terminal 200”), as: 
a first setup unit that establishes a condition that enables chat to be performed, by activating a chat tool, and causes the first display device to display a chat screen including the image forming apparatus as a chat member (S805, Fig. 8; Fig. 9; Fig. 12; ¶0055; ¶0057, “a comment button 904 are displayed as chat settings”; ¶0067, “The setting data includes the chat settings”; ¶0085, “transmission setting screen 900, and executes chat setting”; ¶0093, “FIG. 10 is a flowchart illustrating an example of scan-to-chat processing executed by the MFP”); and 
a first controller that causes the first communication device, when message information is inputted to the chat screen through the operation device, to transmit the inputted message information to the image forming apparatus, via a network (Fig. 12; ¶0049, “A message 1202 is displayed (posted) when a user having an account of the user 1 transmits image data and posting parameters…”; ¶0052, “When a scan and post button 1204 is selected, image data generated by scanning an image via the MFP 101 is posted on a channel displayed”; ¶0067, “The user selects an MFP as a transmission destination from the list.  In the setting screen, an input of an , and 
the image forming apparatus (101, Fig. 2) includes: 
a second display device (Fig. 7; ¶0069, “FIGS. 7A, 7B, and 7C are displayed on the touch panel 601 of the operation unit 116 of the MFP 101”); 
a second communication device that performs data communication (122, 124, 126, Fig. 2; ¶0022, “a wireless communication unit I/F 121, and a wireless communication unit 122.  The MFP 101 also includes a FAX unit I/F 123, a FAX communication unit 124, a communication unit I/F 125, and a communication unit 126”); 
a second setup unit that establishes a condition that enables the chat to be performed, by activating a chat tool (602, Fig. 6; ¶0042, “When the user selects the scan-to-chat button 602, a setting screen 704 in FIG. 7B is displayed on the operation unit 116”; ¶0052, “When a scan and post button 1204 is selected, image data generated by scanning an image via the MFP 101 is posted on a channel displayed”); 
a storage device including a user note storage region (114, Fig. 2; ¶0023, “The storage 114 stores image data, print data, various programs, and various types of setting information”); and 
a second control device including a processor, and configured to act, when the processor executes a second control program (110, Fig. 2; ¶0023, “A control unit 110, which includes the CPU 111, controls overall operation of the MFP 101”). 

Sugita does not specifically disclose a storage controller that stores, upon receipt of the message information from the information processing apparatus through the 
However, SUGIMOTO discloses a storage controller that stores, upon receipt of the message information from the information processing apparatus through the second communication device, the message information in the user note storage region (Fig. 23; Fig. 25 shows “start recording of messages”; ¶0255, “The message storage unit 167 functions as a storage unit to store the messages that the message reception unit 161 receives from the user, as a history”; ¶0258, “the operation controller 163 performs a control to store the exchange of messages (chats) among the users in the message storage unit 167”; ¶0261, “the contents of the message and accesses the message storage unit 167 to read and output one or plural messages (chatting history) stored in the message storage unit 167”); and a second controller that causes the second display device to display the message information stored in the user note storage region (Figs. 30-35; ¶0256, “the operation controller 163 reads and outputs the messages stored in the message storage unit 167 according to a request from the user”; ¶0261; ¶0269, “reads the messages stored in the message storage unit 167 to create printing data (chatting history data), and outputs the printing instruction to the printer A by attaching the corresponding data”; ¶0298; ¶0302; ¶0342, “The messages 200 of the users A and B and the chatbot are displayed sequentially from the top to the bottom”; ¶0345, “Upon viewing the message, the user A operates the user terminal A to transmit a message "@Chatbot record chats.”; ¶0354). 
It would have been obvious to one of ordinary skill in the art before the effective 

As to claim 2, it is rejected for the same reasons set forth in claim 1 above. In addition, Sugita discloses the user who has logged in in the image forming apparatus accords with the user identified by the identification unit (¶0048, “When the user starts the message application on the mobile terminal 200 and executes log-in by inputting an account ID and a password of the user…”; ¶0059, “when the user logged in the message application selects the scan and post button 1204”; ¶0074). 

As to claims 3 and 6, Sugita discloses wherein, when the second controller causes the second display device to display the message information, the storage controller stores already-read information indicating that the user identified by the identification unit has already read the message information, in the storage device, and the second controller restricts the second display device from displaying the message information, when the already-read information is stored in the storage device, despite the user who has logged in in the image forming apparatus accords with the user identified by the identification unit (Figs. 5-7; Fig. 12; ¶0041, “A check status button 605”; ¶0044, “The LED 610 is illuminated when an e-mail is received and a print job is received or executed”; ¶0048, “In the example illustrated in FIG. 12, a user 1 is logged in, and a message 1201 of the user 1 is displayed”; ¶0050; ¶0059, “when the user logged in the message application selects the scan and post button 1204”; ¶0074).

As to claims 4 and 7, Sugita discloses wherein the storage controller deletes, after the second controller causes the second display device to display the message information, the message information and the already-read information stored in the user note storage region (Figs. 5-7; Fig. 12; ¶0041, “A check status button 605”; ¶0044, “The LED 610 is illuminated when an e-mail is received and a print job is received or executed”; ¶0048, “In the example illustrated in FIG. 12, a user 1 is logged in, and a message 1201 of the user 1 is displayed”; ¶0050; ¶0059, “when the user logged in the message application selects the scan and post button 1204”; ¶0074). 

As to claims 5 and 8, Sugita discloses wherein the second control device further acts, when the processor executes the second control program, as a distinction unit that decides whether the second setup unit has established a one-to-one chat between the information processing apparatus and the image forming apparatus on one-to-one basis, or a group chat among the information processing apparatus, the image forming apparatus, and another information processing apparatus, and the second controller causes the second display device to display the message information stored in the user note storage region, when the distinction unit decides that the group chat is being performed, and the user who has logged in in the image forming apparatus accords with the user of the group chat (Figs. 9-12; ¶0038, “the channel can be a group-chat, a room, a talk-room, or a group”; ¶0079, “a posting address "Channel3@User1" is displayed on a posting destination column 716 in addition to the posting destination "Channel1@User3" indicated by the channel information and the user information previously received from the mobile terminal 200”; ¶0095, “On the check destination button 705, "one destination" is displayed”; ¶0103). 

As to claim 10, Sugita discloses the communication system according to claim 2, wherein a distinction character included in the message information to identify the user is stored in the storage device in advance, and the identification unit detects whether the distinction character is included in the message information, and identifies a word before or after the distinction character as a user name, when the distinction character is found in the message information (¶0050, “a user name prefixed with a mark "@" is attached to a comment when the message is posted.  This indicates that a posting target is a specific user belonging to the channel”; ¶0103; ¶0110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        January 26, 2022